DISMISS; and Opinion Filed March 25, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00071-CV

 KERRVILLE FITNESS PROPERTY, LLC, J. HOUSER CONSTRUCTION, INC. AND
         JOSH HOUSER D/B/A HOUSER CONSTRUCTION, Appellants
                                V.
  PE SERVICES, LLC, LANDRY ARCHITECTS, AND FABRISTRUCTURE, INC.,
                             Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-05761

                            MEMORANDUM OPINION
                        Before Justices Whitehill, Molberg, and Reichek
                                  Opinion by Justice Molberg
       This appeal is duplicative of appellate cause number 05-17-01317-CV, which is being

dismissed for want of jurisdiction by opinion of this same date. Accordingly, we dismiss this

appeal and the pending motion to consolidate. See TEX. R. APP. P. 42.3(a).




                                                 /Ken Molberg/
                                                 KEN MOLBERG
                                                 JUSTICE

190071F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KERRVILLE FITNESS PROPERTY,                       On Appeal from the 134th Judicial District
 LLC, J. HOUSER CONSTRUCTION,                      Court, Dallas County, Texas
 INC. AND JOSH HOUSER D/B/A                        Trial Court Cause No. DC-14-05761.
 HOUSER CONSTRUCTION, Appellants                   Opinion delivered by Justice Molberg,
                                                   Justices Whitehill and Reichek
 No. 05-19-00071-CV         V.                     participating.

 PE SERVICES, LLC, LANDRY
 ARCHITECTS, AND
 FABRISTRUCTURE, INC., Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees PE Services, LLC, Landry Architects, and Fabristructure, Inc.
recover their costs, if any, of this appeal from appellants Kerrville Fitness Property, LLC, J.
Houser Construction, Inc. and Josh Houser d/b/a Houser Construction.


Judgment entered this 25th day of March 2019.




                                             –2–